DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6,8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant’s specifications do not provide any details on how the handle can move from being entirely housed within the recess and then move to a user accessible position (i.e. in and out of the recess) in order to open the door therefore it is unclear how one of ordinary skill in the art would make or use the invention as claimed without undue experimentation. The original disclosure is not enabling for the limitation of the handle being entire housed within the recess. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlack US 5375894, and further in view of Simmonds US 8376421.  

Regarding claim 1, Schlack teaches a latch mechanism for latching a door (9+24) or window panel to a frame (7), wherein the door or window panel comprises a front surface (left surface of door, if frame of reference is from the left – Applicant has not specified a frame of reference - see fig.1), a back surface (right opposing surface), and one or more edge surfaces (surface and the opposing surface, as shown in fig.1) extending between the front and back surfaces, the latch mechanism including 
a pair of first members (pair of keepers, 15a/b)
a first (15b) of the pair of first members being located in an upper region (top of frame, top of page in fig.1)  of either the door or window panel or the frame, and 
a second (15a) of the pair of first members being located in a lower region (bottom of frame, bottom of page in fig.1)  of either the door or window panel or the frame; 
a pair of second members (pair of locking bar ends, 45a), 
a first (upper 45a) of the pair of second members being located in an upper region (top of door, top of page in fig.1)  of the other of the door or window panel or the frame to the first of the pair of first members and 

each second member being movable between an unlatched position and a latched position wherein each second member is brought into abutment with, or close proximity to, one of the pair of first members,  (Fig.1); and,
a controller (25,41) comprising a handle (25), the handle being locatable within a recess (33) in one of  the one or more edge surfaces of the door or window panel, such that the handle is not visible from the front of the door or window panel (fig.2, handle is completely housed within the recesses therefore, from the left of the page, which is considered the “front,”  the handle would not be visible) when the handle is entirely (see fig.2) housed within the recess, 
wherein the second members are adapted to move from the unlatched position to the latched position to the respective first members when the door or window panel is brought into a closed condition, (fig.1)
wherein each second member is coupled to the controller via one or more linkage members (39a/b),
wherein actuation of the controller results in moving each second member from the latched position to the unlatched position.
However, Schlack does not teach: 
wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition,
the linkage members comprising one or more cables, and at least one linking arm,

(claim 3 is repeated here for clarity purposes as it is required in the combination of Schlack in view of Simmonds) wherein the second members are magnetic rods, bars or bolts configured for mounting on or adjacent an upper and/or lower edge of the door or window panel,
(claim 5 is repeated here for clarity purposes as it is required in the combination of Schlack in view of Simmonds)  wherein the first members are ferromagnetic blocks mounted on the frame.

Simmonds teaches the concept of using magnetic attraction to bring a second member into a latch position due to slack created by the linkage member being a cable, specifically Simmonds teaches:
wherein the second member (71) are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members (14, magnet is 116) when the door or window panel is brought into a closed condition (abstract), 
the linkage member (80) comprising one or more cables, and at least one linking arm (34);
when the second member are in the unlatched position such that, as the first and second members are brought into proximity with one another, wherein slack is allowed to exist between the at least one linking arm and the second member when the second member are in the unlatched position such that, as the first and second member are brought into proximity with one another, the slack between the at least one linking arm and the second member is 
(claim 3) wherein the second member are magnetic (has capability of magnetic attraction, therefore is considered ‘magnetic’, abstract) rods, bars or bolts configured for mounting on or adjacent an upper and/or lower edge of the door or window panel,
(claim 5) wherein the first member are ferromagnetic (NOTE: 116 is a magnetic, therefore it is capable of being ferromagnetic blocks because that can be considered a form of magnet) blocks mounted on the frame. 
(NOTE: Although Simmonds teaches the concept of a magnetic attraction to bring a singular second member into a latch position due to slack created by the linkage member being a cable, this concept may be applied to latch mechanisms with a pair of second members.) 

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the  latch mechanism of Schlack with the addition of the concept of magnetic attraction for locking bolts  due to slack, specifically wherein wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition, the linkage members comprising one or more cables and at least one linking arm, when the second members are in the unlatched position such that, as the first and second members are brought into proximity with one another, wherein slack is allowed to exist between the at least one linking arm and the second member when the second members are in the unlatched position such that, as the first and second members are brought into proximity with one another, the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position, wherein the second members are magnetic rods, bars or bolts configured for mounting , as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent gate from reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 2, Schlack (in view of Simmonds) further teaches the latch mechanism according to claim 1 wherein the first members are located on the frame and the second members are located on the door or window panel. (see Schlack fig.1)

Regarding claim 3, Schlack (in view of Simmonds) further teaches the latch mechanism according to claim 2 wherein the second members are magnetic rods, bars or bolts configured for mounting on or adjacent an upper and/or lower edge of the door or window panel. (Simmonds fig.1-4)

Regarding claim 4, Schlack (in view of Simmonds) further teaches the latch mechanism according to claim 2 wherein the second members are at least partially received recesses (see fig.3, Schlack) within the door or window panel when in the unlatched position. (Schlack, fig.3)

Regarding claim 5, Schlack (in view of Simmonds) further teaches the latch mechanism according to claim 1 wherein the first members are ferromagnetic blocks mounted on the frame.(Simmonds col. 1 lines 9-15, fig. 1-5) 

Regarding claim 6, Schlack (in view of Simmonds) further teaches the latch mechanism according to claim 1 wherein the controller comprises one or more handles, buttons, levers, dials or a combination thereof. (Schlack fig.1) 

Regarding claim 7, Schlack (in view of Simmonds) further teaches the latch mechanism according to claim 1 wherein the one or more linkage members comprise one or more cables. (Simmonds fig.1-5) 

Regarding claim 13, Schlack (in view of Simmonds) further teaches latch mechanism according to claim 1 wherein the latch mechanism further includes one or more biasing members (59) adapted to bias the second members into the unlatched position once the magnetic attraction between the first members and the second members is broken. (col. 4 lines 65- col. 5 line 24) 

Regarding claim 14, Schlack teaches a door or window panel including a latch mechanism for securing the panel (9+24) to a frame (7), wherein the door or window panel comprises a front surface (left surface of door, if frame of reference is from the left – Applicant has not specified a frame of reference - see fig.1), a back surface (right opposing surface), and one or more edge surfaces (surface and the opposing surface, as shown in fig.1) extending between the front and back surfaces, the latch mechanism including 
a pair of first members (pair of keepers, 15a/b), a first (15b) of the pair of first members being located in an upper region (top of frame, top of page in fig.1)  of either the door or window panel or the frame, and a second (15a) of the pair of first members being located in a lower region (bottom of frame, bottom of page in fig.1)  of either the door or window panel or the frame; 
a pair of second members (pair of locking bar ends, 45a), a first (upper 45a) of the pair of second members being located in an upper region (top of door, top of page in fig.1)  of the other of the door or window panel and a second (lower 45a) of the pair of second members being located in a lower (bottom of door, bottom of page in fig.1)  of the other of the door or window panel or the frame to the second of 
a controller (25,41) comprising a handle (25), the handle being locatable within a recess (33) in one of  the one or more edge surfaces of the door or window panel, such that the handle is not visible from the front of the door or window panel (fig.2, handle is completely housed within the recesses therefore, from the left of the page, which is considered the “front,”  the handle would not be visible) when the handle is entirely (see fig.2) housed within the recess, 
wherein each second member is brought into abutment with, or close proximity to one of the first members, (fig.1) 
wherein each second member  are adapted to move from the unlatched position to the latched position to the respective first members when the door or window panel is brought into a closed condition, (fig.1)
wherein each second member is coupled to the controller via one or more linkage members (39a/b),
wherein actuation of the controller results in moving the second members from the latched position to the unlatched position.

However, Schlack does not teach: 
wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction of one of the first members when the door or window panel is brought into a closed condition,
the one or more linkage members comprising one or more cables, and at least one linking arm
wherein slack is allowed to exist between the at least one linking arm and the second member when the second members are in the unlatched position such that, as the first and second members are 

Simmonds teaches the concept of using magnetic attraction to bring a second member into a latch position due to slack created by the linkage member being a cable, specifically Simmonds teaches:
wherein the second member (71) are adapted to move from the unlatched position to the latched position under a magnetic attraction to one of the first members (14, magnet is 116) when the door or window panel is brought into a closed condition (abstract), 
the one or more linkage member (80) comprising one or more cables, and at least one linking arm (34)
wherein slack is allowed to exist between at least one linking arm and the second member when the second member are in the unlatched position such that, as the first and second member are brought into proximity with one another, the slack in the linkage member is sufficient to allow movement under magnetic attraction of the second member towards the first member into the latched position, (see abstract)
 (NOTE: Although Simmonds teaches the concept of a magnetic attraction to bring a singular second member into a latch position due to slack created by the linkage member being a cable, this concept may be applied to latch mechanisms with a pair of second members.) 

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the  latch mechanism of Schlack with the addition of the concept of magnetic attraction for locking bolts  due to slack, specifically wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction of one of the first members when 

Regarding claim 15, Schlack teaches a door or window assembly having a plurality of door or window panels (fully capable of having multiple doors), wherein at least one panel includes a latch mechanism for securing the at least one panel (9+24) to a frame (7), wherein the door or window panel comprises a front surface (left surface of door, if frame of reference is from the left – Applicant has not specified a frame of reference - see fig.1), a back surface (right opposing surface), and one or more edge surfaces (surface and the opposing surface, as shown in fig.1) extending between the front and back surfaces, the latch mechanism including 
a pair of first members (pair of keepers, 15a/b), a first (15b) of the pair of first members being located in an upper region (top of frame, top of page in fig.1)  of either the door or window panel or the frame, and a second (15a) of the pair of first members being located in a lower region (bottom of frame, bottom of page in fig.1)  of either the door or window panel or the frame; 
a pair of second members (pair of locking bar ends, 45a), a first (upper 45a) of the pair of second members being located in an upper region (top of door, top of page in fig.1)  of the other of the door or window panel and a second (lower 45a) of the pair of second members being located in a lower (bottom of door, bottom of page in fig.1)  of the other of the door or window panel or the frame to the second of 
a controller (25,41) comprising a handle (25), the handle being locatable within a recess (33) in one of  the one or more edge surfaces of the door or window panel, such that the handle is not visible from the front of the door or window panel (fig.2, handle is completely housed within the recesses therefore, from the left of the page, which is considered the “front,”  the handle would not be visible) when the handle is entirely (see fig.2) housed within the recess, 
wherein each second member is brought into abutment with, or close proximity to one of the first members, (fig.1) 
wherein each second member  are adapted to move from the unlatched position to the latched position to the respective first members when the door or window panel is brought into a closed condition, (fig.1)
wherein each second member is coupled to the controller via one or more linkage members (39a/b),
wherein actuation of the controller results in moving the second members from the latched position to the unlatched position.

However, Schlack does not teach: 
wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition and 
the one or more linkage members comprising one or more cables and at least one linking arm,
allow movement under magnetic attraction of the second members towards the first members into the latched position.


Simmonds teaches the concept of using magnetic attraction to bring a second member into a latch position due to slack created by the linkage member being a cable, specifically Simmonds teaches:
wherein the second member (71) are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members (14, magnet is 116) when the door or window panel is brought into a closed condition (abstract), 
the one or more linkage member (80) comprising one or more cables, and at least one linking arm,
wherein slack is allowed to exist between the at least one linking arm and the second member when the second member are in the unlatched position such that, as the first and second member are brought into proximity with one another, the slack between the at least one linking arm and the second member is sufficient to allow movement under magnetic attraction of the second member towards the first member into the latched position, (see abstract)
 (NOTE: Although Simmonds teaches the concept of a magnetic attraction to bring a singular second member into a latch position due to slack created by the linkage member being a cable, this concept may be applied to latch mechanisms with a pair of second members.) 

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the  latch mechanism of Schlack with the addition of the concept of magnetic attraction for under a magnetic attraction of one of the first members when the door or window panel is brought into a closed condition, the one or more linkage members comprising one or more cables and at least one linking arm, wherein slack is allowed to exist between the at least one linking arm and the second member when the second member are in the unlatched position such that, as the first and second member are brought into proximity with one another, the slack between the at least one linking arm and the second member is sufficient to allow movement under magnetic attraction of the second member towards the first member into the latched position, as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent gate from reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 16, Schlack in view of Simmonds further teaches door or window according to claim 15 wherein the door or window panels are sliding door or window panels or folding door or window panels. (Schlack) 


Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlack US 5375894 and Simmonds US 8376421, as applied to claim 1 above, and further in view of Johnson US 2238266

Regarding claim 10, Schlack (in view of Simmonds) further teaches latch mechanism according to claim 1 however does not teach a locking mechanism, (Claim 11) wherein the locking mechanism includes a key barrel) that extends into the door or window panel at an angle substantially perpendicular to the edge surface of the panel and (Claim 12) wherein locking of the locking mechanism precludes the second members from moving between the unlatched position and the latched position

Johnson teaches a latch mechanism wherein the latch mechanism further comprises a locking mechanism (Johnson ) located on an edge surface of the door or window panel; wherein the locking mechanism includes a key barrel (Johnson page 2 lines 10-25) that extends into the door or window panel at an angle substantially perpendicular to the edge surface of the panel( Johnson fig.2); wherein locking of the locking mechanism precludes the second members from moving between the unlatched position and the latched position. ( Johnson col.2  lines 10-20)
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Schlack and Simmonds with the addition of the locking mechanism wherein the locking mechanism includes a key barrel that extends into the door or window panel at an angle substantially perpendicular to the edge surface of the panel and wherein locking of the locking mechanism precludes the second members from moving between the unlatched position and the latched position, as taught by Johnson in order to provide a locking mechanism to prevent unwanted entry (Johnson). 

Regarding claim 11, Schlack (in view of Simmonds and Johnson) further teaches latch mechanism according to claim 10 wherein the locking mechanism includes a key barrel (Johnson page 2 lines 10-25) that extends into the door or window panel at an angle substantially perpendicular to the edge surface of the panel.( Johnson fig.2) 



Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although Johnson teaches a tension adjustment mechanism (pulley), Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.


Response to Arguments 
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. Regarding the amended limitations of the independent claims: Examiner respectfully disagrees as the linking arm has been identified in Simmonds and is part of the above modified rejection. Regarding the explanations used on page 3 of the Remarks regarding the tension adjustment and the linking arm, and the detachment of the linkage member (cable), etc.: these are not explicitly disclosed in the claim disclosure. Although claims are read in light of the specifications, limitations from the specifications are not read into the claims. Therefore, these specific arguments are not applicable to the prior art rejection. Previous 35 USC 112(b) rejection regarding claim 7 is withdrawn, however, based on further consideration, there is a new 35 USC 112(a) rejection applied to the claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art related to latch mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675